DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant’s attorney of record, Nicholas P. Coleman, brought to the examiner's attention an error in the Notice of Non-compliant amendment mailed on 10/20/2022. The examiner acknowledge the error and withdraws such a notice. Hence, this office action is made Final.
Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 06/27/2022, with respect to claim 7 as amended have been fully considered and are persuasive.  The rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn. Applicant’s amendment to claims 1, 14, 19 and 21 further obviates the provisional rejection of the pending claims on the ground of nonstatutory double patenting in the Non-Final office action mailed on March 28, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fullmer et al., U.S. Patent No. 5,968,034 (“Fullmer”).
Regarding claims 1 and 14, Fullmer disclose a photothermal treatment dermatological system and methods for damaging a target (e.g., hair follicles, collagen fibers, etc.) embedded in a medium/dermal tissue (see the abstract and col. 4, lines 11-21), the system comprising: a
controller (see col. 9, lines 35-39); a photothermal treatment unit including a light source selected from various pulsed light source including lasers (col. 4, lines 40-44); a cooling means (col. 8, lines 46-54); wherein the controller is configured for administering a treatment protocol, and the treatment protocol is administered using the light source at a preset power and pulse timing setting (see col. 4, lines 24-31);
Wherein the treatment includes: 
a preconditioning method for preheating the target/subsurface tissue and medium, wherein preheating and the photothermal radiation are both administered using the filament lamp, without changing the preset optical parameters between the preconditioning and photothermal procedure as claimed (see the abstract and col. 3, lines 58-61); a cooling procedure for cooling the medium/skin while administering the photo-thermal treatment protocol to the target (see col. 8, lines 29-41 and claim 38); and wherein, while administering the treatment protocol, the light source provides a series of light pulses at a preset power level, pulse length, and pulse intervals as broadly as claimed (see Fig. 2; col. 6, lines 21-33, and col. 7, lines 43-54).
Fullmer, described above, teaches methods for delivering the treatment light to the target region, but he does not teach a fashion of scanning the light over a target/preset area as claimed. Moreover, Fullmer does not specifically teach dimensions of the target area as recited in claims 9 and 10. Nonetheless, the examiner notes that techniques of scanning treatment energy/light over a target region is well known in the art. Anderson discloses an alternative photothermal system and methods of use for scanning the treatment light pulses over the target skin surface, including a treatment matrix of 2-by-1 or larger segments, e.g., treatment area 214 in Fig. 22A (see Figs. 1-3, 7-9B, 22A, col. 7, lines 27-33, col. 17 line 53 through col. 18 line 16). Therefore, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Fullmer in view of Anderson to deliver/scan the treatment energy in various matrix arrays over the target skin tissue. Scanning various treatment orders/arrays would have been an obvious design choice. Furthermore, the applicant has not demonstrated the criticality of scanning the treatment light over the target area in a matrix block of 2-by-1 or larger as claimed.
Regarding claim 5, Fullmer discloses the light source outputs power level in a range of 0.78 watts to  9 Watts (see Table 2). He further teaches a unique electronic drive circuit to pulse the light source drives the light source at about 3 times its normal operating condition (see col. 7 lines 43-53).
Regarding claim 6, Fullmer discloses the preset pulse width is in the range of at least 10 milliseconds to about 1000 milliseconds (see col. 6, lines 29-31).
Regarding claim 7, Fullmer does not teach the pulse repetition interval (PRI) between consecutive pulses as claimed. However, the examiner takes an official notice that the use of PRI in the recited range during dermatological treatment is known in the art (e.g., Owens et al., Publ. No. U.S. 2012/0010684, disclose light-based dermatological treatment device and method using pulsed light, wherein the PRI is greater or equal to 2 seconds based on the thermal relaxation time of the skin tissue (see Pars. 0012, and claim 33); Jones et al., U.S. Pat. No. 9,028,469, also discloses a method of treating cellulite using a pulsed treatment light, wherein the light pulses are delivered over a time interval of between about 0.1 to 20 seconds (see col. 3, lines 50-53)).
Regarding claims 11 and 16, a temperature of the medium/skin is less than the damage threshold for the skin, and the target is heated to a temperature greater than a damage threshold for the medium and the target (see col. 8 lines 29-41, and col. 9 lines 16-29).
Regarding claims 12 and 17, in at least one embodiment, Fullmer teaches the skin surface is cooled to a very low temperature to prevent thermal damage to the skin (see col. 9 lines 4-7). He Further teaches that the target temperature is heated up to 65 °C to shrink/ damage the target tissue (see col. 9 lines 55-60).
Regarding claim 13, Fullmer further teaches the treatment system comprises one or more thermal sensing adapted to measure the skin to obtain feedback control signals (see col. 8 lines 54-58).
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fullmer in view of Anderson as applied to claims 1, 6, 7, 9-14, and 16-18 above, and further in view of Nelson et al., U.S. Patent No. 6,171,301 (“Nelson”).
Regarding claim 18, Fullmer discloses the treatment system comprises one or more thermal sensing means adapted to measure the skin to obtain feedback control signals (see col. 8, lines, 54-58), but he does not teach the sensing means is adapted to monitor temperature of the medium/skin as the light pulses are delivered to the skin. However, measuring the temperature of target skin tissue during thermal treatment is known in the art. Nelson discloses an alternative photo-thermal treatment device for damaging a target embedded in a medium/skin, the system comprising a treatment laser source 30, a cryogenic spurt delivery element 22, an IR detector 26 configured to detect the skin surface temperature before, during, and after the cryogenic spurt and laser pulses (see the abstract, Fig. 3, and col. 5, lines 52-56). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Fullmer in view Nelson to measure/detect the temperature
of the skin surface during treatment. Monitoring the temperature of the skin surface would prevent or at least reduce unwanted thermal damage to the skin surface.
Regarding claims 19-22, independent claims 19 additionally recites a method/steps for automatically initiating the treatment protocol, and independent claim 21 recites a method/steps for automatically terminating the treatment. With respect to the limitations in the claims for automatically initiating and automatically terminating the treatment, “the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” in re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following reference:
Sakamoto et al., Pub. No. 2019/0262072, discloses a photo-thermal treatment system and methods for targeting a specific target/chromophores embedded in a medium using a pulsed light source selected from various light sources including lasers (par. 0027), comprising: a cooling device; a light source configured for delivering preheating and photothermal treatment to the medium and the target; and a processor operably coupled to the cooling device and the light source and configured to control operations both the cooling device and light source (see Figs. 1, 5-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 19, 2022